                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

KEVIN LINDKE,

             Plaintiff,                              Case No. 19-cv-11905
                                                     Hon. Matthew F. Leitman
vs.

CYNTHIA A. LANE, et al.,

          Defendants.
__________________________________________________________________/

STIPULATED ORDER TO STRIKE DEFENDANT CYNTHIA A. LANE’S
MOTION TO DISMISS SECOND AMENDED COMPLAINT (DKT NO. 24)
          AND REFILE WITH REDACTED EXHIBITS

      WHEREAS, the parties have agreed to strike Defendant Cynthia A. Lane’s

Motion to Dismiss Second Amended Complaint (Docket No. 24) which

inadvertently included the name of a minor child and the addresses and dates of

birth of the parties to the underlying proceeding.

      WHEREAS, the parties agree that any page limit extensions previously

granted to the parties will automatically apply to the new Motion and Response

thereto.




                                          1
      NOW, THEREFORE, IT IS HEREBY ORDERED that the Clerk of the

Court shall strike Defendant Cynthia A. Lane’s Motion to Dismiss Second

Amended Complaint (Docket No. 24) and Defendant Cynthia A. Lane shall refile

the Motion with redacted Exhibits.

      IT IS FURTHER ORDERED that any page limit extensions previously

granted to the parties will automatically apply to the new Motion and Response

thereto.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 21, 2020


Stipulated and Approved for Entry:


/s/Philip L. Ellison                 /s/ Todd J. Shoudy
PHILIP L. ELLISON (P74117)           TODD J. SHOUDY (P41895)
Outside Legal Counsel PLC            Fletcher Fealko Shoudy & Francis, P.C.
Attorney for Plaintiff               Attorneys for Defendants
P.O. Box 107                         1411 Third Street, Suite F
Hemlock, Michigan 48626              Port Huron, Michigan 48060
(989) 642-0055                       (810) 987-8444
pellison@olcplc.com                  tshoudy@fletcherfealko.com




                                       2
